Citation Nr: 1102381	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  04-31 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
gunshot wound to the left shoulder.  

2.  Entitlement to service connection for vertigo. 


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1955 to January 1979.  
He had service in Vietnam, and his awards and decorations include 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the San Diego, California, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2008, the Veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

The Veteran's appeal was previously before the Board in June 
2008, but was remanded for additional development.  After the 
requested development was completed, it was returned to the 
Board.  In May 2009, the Board issued a second decision in which 
five of the Veteran's claims were denied.  The remaining two, 
which are listed on the first page of this decision, were 
remanded for further development.  This development has now been 
completed, and the final two issues have been returned to the 
Board for appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a nonpenetrating gunshot wound to the 
left shoulder during active service, and he has a current 
diagnosis of left shoulder impingement syndrome and mild 
degenerative arthritis of the left shoulder. 

2.  The evidence does not show a continuity of symptomatology 
between the in-service injury and the current left shoulder 
disability, and competent medical opinion has found that there is 
no relationship between the in-service injury and the current 
left shoulder disability or between the service connected left 
elbow disability and the left shoulder disability.  

3.  The positive and negative medical opinions as to whether or 
not the Veteran's vertigo is the result of a head injury during 
service are in relative equipoise. 


CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disability was not incurred in or 
aggravated by active service, arthritis may not be presumed to 
have been incurred in service, and the left shoulder disability 
was not caused or aggravated by a service connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  With resolution of reasonable doubt in the appellant's favor, 
vertigo was incurred due to active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

In this case, the Board finds that the duty to notify has been 
met.  The Veteran was provided with a VCAA letter in October 
2002.  This provided the Veteran with all notice required 
Pelegrini and it was provided to the Veteran prior to the initial 
adjudication of his claims.

As for the notice required by Dingress, the Board notes that 
Veteran status has already been established and is not at issue 
in this case.  The October 2002 letter contained notice that 
evidence of the existence of a current disability and a 
relationship between that disability and active service was 
required.

The Veteran did not receive notice pertaining to the assignment 
of disability ratings and effective dates until a March 2006 
letter.  This notice was deficient because it was not received 
until after the initial adjudication of the claim.  However, the 
RO has readjudicated the Veteran's claim on several occasions 
after he received this information and had an opportunity to 
respond, most recently in December 2008.  Therefore, the failure 
to provide this information prior to the initial evaluation was 
harmless error.  Mayfield v. Nicholson, 444 F.3d 1328 (2006). 

VA has also complied with its VCAA duties to assist the Veteran 
with the development of his claims.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(b).  The service treatment records have been 
obtained for all periods of active duty.  All VA treatment 
records have also been obtained.  The Veteran has not identified 
any additional private medical records that must be obtained.  He 
testified at a hearing before the undersigned Veteran's Law Judge 
at the RO.  The Veteran has been afforded VA examinations of his 
disabilities and appropriate opinions have been obtained.  The 
Board may proceed with the adjudication of the Veteran's Claims. 

Service Connection

The Veteran argues that he has developed a left shoulder 
disability and vertigo as a result of injuries received during 
active service.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a service 
connected disability.  In this instance, the veteran may be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995): see also 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the veteran 
must present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder and 
the disorder for which secondary service connection is sought.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.")

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Left Shoulder

The Veteran contends that he sustained a gunshot wound to his 
left shoulder during service at the same time that he sustained 
his service connected gunshot wound to the left elbow and the 
injury which resulted in his post traumatic headaches.  He states 
that a missile struck a glancing blow to his shoulder, which was 
protected by his flak jacket, but that he still experienced a 
traumatic injury. 

The current medical evidence includes diagnoses of left shoulder 
impingement syndrome with X-ray evidence of mild osteoarthritis 
of the acromioclavicular joint.  Therefore, the first element 
required to establish service connection has been met.  

The record also contains ample evidence to show that the Veteran 
participated in combat, including the award of the Combat Action 
Ribbon and the Purple Heart Medal.

In the case of any Veteran who engaged in combat with the enemy 
during active service, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In view of the combat presumption, the Board must accept the 
Veteran's account that he was struck a glancing blow to his left 
shoulder by an enemy round during service.  This constitutes the 
second element required for service connection.  It is noted that 
the service treatment records fail to reveal complaints or 
findings of left shoulder injury or impairment.

However, merely finding that the Veteran sustained an injury to 
his left shoulder during active service does not resolve the 
appeal.  The final element that must be demonstrated is that his 
current left shoulder disability is related to the injury he 
received during service.  As noted above, this may be 
demonstrated by either continuity of symptomatology or competent 
medical opinion.  

A September 2004 VA examination of the joints addressed the 
Veteran's claim for service connection for a superficial gunshot 
wound to the left elbow but did not examine the left shoulder.  
An August 2006 VA general medical examination also failed to 
examine for this disability. 

The earliest evidence of a left shoulder disability was 
discovered at a VA examination of the joints in December 2007.  
The examiner states that pertinent medical records were reviewed.  
The Veteran gave a history of having a round hit his flak jacket, 
ricochet off and graze his left shoulder in 1965.  He indicates 
that no stitches were used and could not remember if a dressing 
was applied.  There was no drainage from the wound.  The Veteran 
said that he did not receive any active treatment between 1965 
and 1979.  He did note difficulty playing sports with the left 
arm from 1979, and again in the 1990s.  The Veteran reported 
residual pain in his left shoulder for the past 10 to 15 years.  
An X-ray study conducted at this time identified mild 
acromioclavicular joint degenerative change.  After reviewing the 
medical records and interviewing and examining the Veteran, the 
examiner stated that careful inspection of the left shoulder 
failed to reveal any significant scar or healed abrasions.  The 
examiner could not see a scar in the areas at which the Veteran 
believed there was a scar.  The diagnoses included tendinitis and 
strain of the left shoulder with degenerative arthritis of the 
acromioclavicular joint with no superficial skin evidence of a 
gunshot wound, and history of a gunshot wound per patient to the 
left shoulder.  

At the April 2008 hearing, the Veteran testified that he had been 
shot in the left shoulder.  He noted the VA examiner had failed 
to find a scar but he offered to show his scar at the hearing.  
See Transcript.

The most recent VA examination of the left shoulder was conducted 
in March 2010.  The claims folder was reviewed in its entirety by 
the examiner.  The Veteran's contention that his left shoulder 
disability was the result of a nonpenetrating gunshot wound 
during service was noted.  Following the record review and 
examination of the Veteran, the diagnoses were left shoulder 
impingement syndrome with mild osteoarthritis of the 
acromioclavicular joint.  The examiner stated that given the fact 
the Veteran was 74 years old it would not be unusual to see mild 
osteoarthrosis of the acromiocalvicular joint even without a 
history of a traumatic event.  The impingement syndrome could 
occur from any type of repetitive overhead activities and not 
just necessarily the military service completed over 30 years 
ago.  The examiner opined that most likely the Veteran's mild 
osteoarthritis of the acromioclavicular joint was a natural 
phenomenon of aging.  Arthritis due to a trauma would be expected 
to be more severe.  The left shoulder impingement syndrome and 
mild degenerative arthritis was less likely than not caused by 
the gunshot wound in service.  The examiner further opined that 
it was less likely than not that the left shoulder disability was 
the result of the previous grazing from the bullet to the left 
elbow.  The examiner added that the left elbow disability and the 
left shoulder disability were two distinct diagnoses, and one did 
not affect the other.  

After careful consideration of the Veteran's contentions and the 
medical evidence, the Board finds that entitlement to service 
connection for a left shoulder disability is not warranted.  
Although the Veteran apparently sustained a left shoulder injury 
in service and has a current left shoulder disability, there is 
no evidence that these two facts are related, and a nexus is not 
demonstrated. 

The record does not show and the Veteran does not argue that he 
has experienced more or less continuous left shoulder problems 
since the injury in service or even since his 1979 discharge.  
The Veteran is both competent and credible to report when he 
began to experience left shoulder problems.  However, there are 
no medical records to show treatment for left shoulder complaints 
within the first year of discharge or until many years after 
discharge.  At the December 2007 VA examination, the Veteran 
reported a history of left shoulder pain for the previous 10 to 
15 years, which would place the onset of his current disability 
well after discharge.  Therefore, continuity of symptomatology is 
not demonstrated by either the medical records or the Veteran's 
statements.  

Similarly, the competent medical opinion does not relate the 
Veteran's current left shoulder disability to either the injury 
sustained in service or to the service connected left elbow 
disability.  Instead, the examiner relates the left shoulder 
disability to the aging process and adds that one would expect it 
to be worse if it had been affected by trauma.  He further notes 
that the left elbow and left shoulder are completely unrelated.  
This is the only competent medical opinion that addresses the 
matter.  The Board recognizes the Veteran's sincere belief that 
his in-service injury has caused his left shoulder disability, 
but he is not a doctor and is not competent conclude that there 
is such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, as the evidence does not show that it is at 
least as likely as not that the current left shoulder disability 
was caused by the gunshot wound to the left shoulder in service 
or by the service connected left elbow disability, service 
connection is not established. 

Vertigo

The Veteran contends that he has developed vertigo as a result of 
an injury sustained during service.  He believes that his vertigo 
is the result of a head injury he sustained as a result of a 
gunshot wound during service.  

As with the claim for a left shoulder disability, the Board notes 
that the evidence shows that the Veteran sustained a wound to the 
head during service.  In fact, service connection has already 
been established for post-traumatic headaches.  A current 
diagnosis of vertigo has also been established.  The final 
element that must be demonstrated is that his current vertigo is 
related to the injury he received during service.  

The service treatment records are negative for treatment or 
complaints regarding vertigo.  Vertigo was not found at the 
November 1978 retirement examination, and the Veteran denied all 
relevant history on the Report of Medical History obtained at 
that time.  

The post service medical records include a May 2002 audiological 
evaluation at which the Veteran reported feeling off balance with 
any head movement.  He had a history of head trauma.  

At an April 2003 private neurological examination, the Veteran 
was noted to have a history of shrapnel wound to the head that 
did not penetrate the skull but that did knock him down.  He also 
reported positional vertigo for many years.  The diagnoses 
included vertigo, and the examiner stated that the Veteran 
described what sounds like benign paroxysmal positional vertigo.  

The Veteran was provided a VA hearing examination in May 2004.  
He reported that vertigo or a spinning sensation began at the 
time of his head trauma.  It seemed to worsen when he turned his 
head from right to left.  He was currently on medication for 
treatment of the vertigo.  

At a May 2004 VA medical examination, the Veteran gave a history 
of dizzy spells, which started two years after the episode and 
are sometimes worse with turning.  He said the dizziness was 
episodic.  An electronystagmogram (ENG) had been conducted by a 
private physician but was negative.  The examiner noted that 
there was no ENG evidence to back up a diagnosis of positional 
vertigo, and no evidence in the Dix-Hallpike test to back it up.  
Even if he had the diagnosis, the examiner said it would have 
started at the time of the head trauma and not two or three years 
later.  Therefore, the examiner said he was not giving the 
Veteran a diagnosis of positional vertigo and he was not 
attaching it to his head trauma.  It was at least as likely as 
not that the benign positional vertigo was not related to the in-
service head injury or post-traumatic stress disorder (PTSD).  

An October 2004 audiology consult notes the Veteran's history of 
dizzy spells.  The Veteran reported that he had not been dizzy 
for over a year.  

The Veteran testified at the April 2008 hearing that he was 
examined immediately after his head injury in service and told to 
bend over.  This made him lose his balance and fall.  He said the 
doctor told him it was going to get worse as he got older.  See 
Transcript. 

At an October 2008 VA consultation for ear disease conducted by a 
medical doctor, the Veteran reported experiencing vertigo with an 
initial onset in the 1980s.  He currently had three to four 
episodes per week with each episode lasting from 5 to 15 seconds 
and brought on primarily by tilting his head backwards.  It was 
recommended that the work-up for vertigo continue with the VA 
audiological department.  

The Veteran underwent audiological testing with a VA audiologist 
in October 2008.  The claims folder was reviewed by the examiner, 
including the service treatment records.  The examiner described 
perceiving dizziness as things moving around him a few times per 
week.  He also experienced dizziness when lying in bed in the 
supine position, which resolved when he rolled on to his left 
side.  

VA records from November 2008 show that the Veteran was seen for 
a vestibular examination.  He reported brief bouts of dizziness 
when turning his head quickly to the left.  The dizziness began 
approximately two years ago and occurred two or three times each 
week.  There was a history of a mild traumatic brain injury.  
After completion of all studies and testing, the interpretation 
was of an abnormal study.  There was a peripheral abnormality on 
the left/right side supported by recorded nystagmus and 
subjective reports of vertigo on Dix-Hallpike.  Nystagmus was 
recorded for both ears but subjectively the left ear was much 
worse.  All other testing was normal.  The Veteran was treated 
with left Epley maneuver.  

At an April 2010 audiology examination, the claims folder was not 
available for review.  The Veteran noted a history of visual 
disturbances with associated falls since his 1965 injury.  He 
took daily medication to control these symptoms.  The symptoms 
would cease if he tilted his head to the right.  The Veteran's 
primary complaint was balance problems, and he reported several 
falls over the years related to this.  Although there had been an 
abnormality on vestibular testing, the Veteran was followed by 
neurology as the vertigo was felt to be unrelated to the 
vestibular abnormality based on audiology results.  

The Veteran underwent a VA examination by a VA medical doctor in 
April 2010.  The claims folder was reviewed by the examiner, and 
the Veteran was noted to have a history of traumatic brain injury 
in 1965.  Since then he has had vertigo chronically approximately 
six times a month.  These episodes lasted from minutes to hours.  
The 2008 positive Dix-Hallpike was noted.  The examiner further 
noted that there were no reports of dizziness during service, and 
that there were inconsistent reports of the onset of dizziness 
dating from the 1980s and from the 2000s.  The November 2008 
positive Dix-Hallpike was also noted, as were the results of a 
March 2009 brain magnetic resonance imaging (MRI) study.  The 
diagnosis was vertigo.  The examiner's opinion was that the 
vertigo was likely a result of the head trauma the Veteran 
experienced in service.  He had sustained a loss of consciousness 
due to the head trauma and had vertigo ever since.  

In May 2010, the claims folder was forwarded to the audiologist 
who conducted the April 2010 examination.  The examination report 
reviewed the history reported in the claims folder and noted that 
the service treatment records showed the Veteran was seen for 
high frequency hearing loss in November 1978 but did not mention 
vertigo, and that the separation examination did not reveal 
evidence of treatment or diagnosis of vertigo.  The post service 
treatment for vertigo was noted to have begun in April 2003 with 
the private neurologist.  The other relevant records were 
described in some detail.  After the review of the records, the 
examiner opined that it was less likely than not that the 
Veteran's vertigo was the result of active service.  The examiner 
provided four reasons for this opinion.  First, there was no 
evidence of vertigo in the service treatment records.  Second, 
the Veteran's description as to when the vertigo began has varied 
considerably from just after the trauma, to two years after the 
trauma, and to the 1980s.  Although it is possible to develop 
positional vertigo as a result of head injury, a consultation 
with a neurologist confirms that this would have begun 
immediately after the injury and not two or three years later.  
The third reason is that although there was a 2008 diagnosis of 
positional vertigo with treatment at that time, all other tests 
were normal, and the follow up care was with neurology.  Finally, 
the examiner said that the Veteran's current description of 
symptoms was not consistent with benign positional vertigo.  The 
examiner added that the Veteran's vestibular system was normal 
from an audiology standpoint.  However, the audiologist noted she 
could not provide the requested opinions as to whether or not the 
vertigo was related to the service connected migraines or PTSD, 
as she did not have the required medical knowledge.  

After careful consideration of the medical evidence, the Board 
finds that the positive and negative medical opinions as to 
whether or not the Veteran's vertigo is the result of a head 
injury during service are in relative equipoise.  On the one 
hand, the April 2010 VA doctor opined that it was as likely as 
not that the Veteran's vertigo was the result of the head injury 
in service, based on the history showing he had experienced 
vertigo since that time.  On the other hand, the May 2004 VA 
doctor and the May 2010 VA audiologist both opined that there was 
no relationship between the in-service head injury and the 
current vertigo.  However, the Board notes that both of these 
examiners provided reasons and bases based on audiological 
findings for their negative opinions, and either did not or 
declined to address the neurological factors.  The Board also 
notes that the histories show many potential starting dates for 
the vertigo, but the Veteran has provided sworn testimony that he 
first experienced this in the hospital immediately after his 
injury.  The Board believes the evidence is in relative 
equipoise.  As such, the benefit of the doubt is resolved in 
favor of the Veteran, and entitlement to service connection for 
vertigo is established. 



	(CONTINUED ON NEXT PAGE)


ORDER

.Entitlement to service connection for the residuals of a gunshot 
wound to the left shoulder is denied. 

Entitlement to service connection for vertigo is granted. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


